Mr; Justice Gantt
dissenting, delivered the following opinion.
By the Act of 1821, a person resident in the district, may go before the clerk of the court of said district, and confess a judgment for a just debt, which the creditor is to make oath of — the form of the confession is prescribed by the Act, and such confessions are to be read on the first day of the court next thereafter, for the purpose of notifying all citizens of the district of the same. John Bowie, the defendant, had no resideti'ce in' Charleston district, a fact admitted, and yet the clerk of the court took his confession for a large amount to the plaintiffs. The motion below, was' to' set aside said judgment, as being cctram non judice, and was granted. 1 adhere to the opinion then given, strengthened'by the authorities which have been relied on in support of it; The Act of 1821 is remedial in its' nature, and should be construed so as to suppress the mischief and advance the remedy. The present dedisiou, in my judgment, will tend to advance the mischief and suppress the remedy. It ought to appear on the' face of every proceeding of this kind, that the requirements set forth in' the Act had been observed;' without this, the Act is void ; and it is the' proper business of this court to keep all inferior jurisdictions within the Sphere of the powers delegated to them. There is nothing, therefore, which can sanction this confession ; it amounts to a naked usurpation,- and' ho more, and should be promptly set aside as void. '